     Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 1 of 10



        UNITED STATES DISTRICT COURT
      MIDDLE DISTRICT OF PENNSYLVANIA
             SCRANTON DIVISION




Bethany LaSpina, on behalf of                Case No. 3:18-cv-02018-MEM
herself and all others similarly
situated,

                     Plaintiff,              Response in Opposition to
                                             Motions to Dismiss Filed by
v.                                           SEIU Pennsylvania State
                                             Council, SEIU Healthcare PA,
SEIU Pennsylvania State                      SEIU Local 32BJ, and the
Council, et al.,                             Pennsylvania Joint Board of
                                             Workers United
                     Defendants



     If Ms. LaSpina had sued only as an individual, she would not have standing

to sue SEIU Healthcare PA, SEIU Local 32BJ, or the Pennsylvania Joint Board

of Workers United because she never belonged to or paid fees to these unions.

But Ms. LaSpina is suing as a class representative; she seeks to represent all

public employees who were compelled to subsidize the affiliates of the SEIU

Pennsylvania State Council. See Second Amended Complaint (ECF No. 66)

at ¶¶ 43–50, 53(a)–(b). And a class representative has standing to assert claims

on behalf of absent class members that the representative lacks standing to

bring as an individual. See Haas v. Pittsburgh National Bank, 526 F.2d 1083,

1088 (3d Cir. 1975) (“Even though Haas herself does not have standing to



plaintiff’s response to motions to dismiss                            Page 1 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 2 of 10




challenge the service charge rate imposed on commercial transactions by

Mellon Bank, summary judgment is inappropriate if Haas may represent a

class of plaintiffs who do have standing.”); id. at 1089 (remanding for the dis-

trict court to determine whether the proposed class should be certified).
    Whether Ms. LaSpina has standing to sue SEIU Healthcare PA, SEIU Lo-

cal 32BJ, or the Pennsylvania Joint Board of Workers as a class representative

turns on two questions. The first is whether the absent class members have
standing to sue these unions—and they unquestionably do. The complaint al-

leges that each of these three unions “enforced unconstitutional agency shops

before the Supreme Court’s ruling in Janus and violated the constitutional

rights of the plaintiff class members by tapping their paychecks against their

will.” Second Amended Complaint (ECF No. 66) at ¶ 19. The unions do not

deny this, and even if they did the Court must assume the truth of the plain-

tiff’s allegations when considering a motion to dismiss. See Leatherman v. Tar-

rant County Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 164 (1993)

(“We review here a decision granting a motion to dismiss, and therefore must

accept as true all the factual allegations in the complaint.”).1

1. The unions try to dismiss paragraph 19 as a “legal conclusion,” but it is a
   factual allegation that specifically accuses SEIU Healthcare PA, SEIU Lo-
   cal 32BJ, and the Pennsylvania Joint Board of Workers United of enforcing
   “agency shops” before the Supreme Court’s ruling in Janus. Ms. LaSpina
   is not required to provide detailed factual descriptions of these agency
   shops under a regime of notice pleading. See Swierkiewicz v. Sorema N.A.,
   534 U.S. 506, 512 (2002) (“A complaint must include only a short and plain
   statement of the claim showing that the pleader is entitled to relief. Such a
   statement must simply give the defendant fair notice of what the plaintiﬀ’s


plaintiff’s response to motions to dismiss                           Page 2 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 3 of 10




    The second question is whether the proposed classes can be certified un-

der Rule 23. But that question is premature at this stage of the litigation. The

parties have not yet taken discovery on class certification, and they have

jointly asked this court to postpone the class-certification deadline so that the
motions to dismiss may be resolved first. See ECF No. 69. This Court has not

yet ruled on whether Ms. LaSpina may represent the absent class members,

and it cannot rule on the defendants’ standing objections until the class-certi-
fication issues are resolved. See Hass, 526 F.2d at 1088–89.

    It is possible that the defendants will eventually persuade this Court to

deny certification, or to certify a class that is different from what Ms. LaSpina

has proposed. And one of the issues to resolve at class certification will be

whether Ms. LaSpina’s claims are sufficiently “typical” of the claims of the

absent class members that belonged to different unions. See Fed. R. Civ. P.

23(a)(3). But Haas recognizes that Rule 23’s “typicality” requirement can be

satisfied even when the representative plaintiff and the absent class members

have claims against different individual defendants. See Hass, 526 F.2d at

1088–89; see id. at 1088 & n.3 (acknowledging that a representative plaintiff

   claim is and the grounds upon which it rests.” (citation and internal quota-
   tion marks omitted)). The federal judiciary (unlike the state judiciary in
   Pennsylvania) is a notice-pleading jurisdiction; it is not a fact-pleading ju-
   risdiction. And if the union defendants think more factual details are
   needed to satisfy the “fair notice” requirement, then they should move for
   a more definite statement rather than dismissal. See Swierkiewicz, 534 U.S.
   at 514 (“If a pleading fails to specify the allegations in a manner that pro-
   vides suﬃcient notice, a defendant can move for a more definite statement
   under Rule 12(e) before responding.”).


plaintiff’s response to motions to dismiss                            Page 3 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 4 of 10




“who has no cause of action” against a named defendant may still sue when

“all injuries are the result of a conspiracy or concerted schemes between the

defendants” or when “all defendants are juridically related in a manner that

suggests a single resolution of the dispute would be expeditious” (quoting La
Mar v. H & B Novelty & Loan Co., 489 F.2d 461, 466 (9th Cir. 1973)). This is

known as the “juridical links” doctrine, and it allows a class representative to

sue on behalf of class members who have suffered similar harms at the hands
of a different (but related) defendant. See Hass, 526 F.2d at 1088 & n.3; see also

Thompson v. Board of Education of Romeo Community Schools, 709 F.2d 1200,

1205 (6th Cir. 1983) (describing the juridical-links doctrine as an “exception”

to the normal rule that a class representative “cannot represent those having

causes of action against other defendants against whom the plaintiff has no

cause of action and from whose hands he suffered no injury.”).2

    Yet whether Ms. LaSpina may represent her proposed class under Haas

and the juridical-links doctrine is an issue to be resolved at the class-certifica-

tion stage, not on Rule 12(b)(6). Cf. Ortiz v. Fibreboard Corp., 527 U.S. 815,

831 (1999) (“Class certification issues are . . . logically antecedent to Article

III concerns” (citation and internal quotation marks omitted)). At this stage

of the litigation, Ms. LaSpina needs only to allege that she has standing to sue



2. See also Barker v. FSC Securities Corp., 133 F.R.D. 548, 553 (W.D. Ark.
   1989); Bromley v. Michigan Education Association-NEA, 178 F.R.D. 148, 163
   (E.D. Mich. 1998); Marchwinski v. Oliver Tyrone Corp., 81 F.R.D. 487, 489
   (W.D. Pa. 1979); Monaco v. Stone, 187 F.R.D. 50, 65–66 (E.D.N.Y. 1999).


plaintiff’s response to motions to dismiss                              Page 4 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 5 of 10




the union defendants as a class representative,3 and she needs only to propose

a class that includes public employees who were allegedly injured by each of

the union defendants. See Second Amended Complaint (ECF No. 66) at ¶ 19.

None of this means that Ms. LaSpina will ultimately prevail on her efforts to
represent the proposed class. But it is premature to dismiss the union defend-

ants before deciding whether Ms. LaSpina may represent the class members

who have claims against those unions.
    Many of the unions’ arguments in the motions to dismiss are correct but

beside the point. The unions correctly note, for example, that Ms. LaSpina

lacks standing to sue SEIU Healthcare PA, SEIU Local 32BJ, or the Pennsyl-

vania Joint Board of Workers United in her individual capacity—and she has

no claim or cause of action against those unions as an individual. See ECF No.

47 at 4–9; ECF No. 54 at 5–12; ECF No. 60 at 5–9. The unions are also correct

that Ms. LaSpina cannot use the third-party standing doctrine to bring claims

on behalf of public employees who were represented by other unions. See ECF

No. 47 at 10–15; ECF No. 54 at 13–18; ECF No. 55 at 9–12; ECF No. 60 at 9–

14. But none of that supports dismissal because Ms. LaSpina has sued as a

class representative, and Haas and the juridical-links doctrine allow Ms.

LaSpina to seek certification of a class that includes members who have claims

against different but related defendants. See Hass, 526 F.2d at 1088 & n.3; see

3. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (“[E]ach ele-
   ment [of standing] must be supported in the same way as any other matter
   on which the plaintiﬀ bears the burden of proof, i.e., with the manner and
   degree of evidence required at the successive stages of the litigation.”).


plaintiff’s response to motions to dismiss                           Page 5 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 6 of 10




also cases cited in note 2, supra. Whether Ms. LaSpina may represent these

absent class members under Haas is a question to be resolved at class certifi-

cation. Nothing in the motions to dismiss addresses Haas or the juridical-links

doctrine, and nothing explains how a court can abrogate the certification pro-
cess by dismissing defendants without ruling on the Rule 23 issues.

    The unions are mistaken to suggest that Pennsylvania standing rules apply

to state-law claims brought in federal court.4 See Hollingsworth v. Perry, 133 S.
Ct. 2652, 2667 (2013) (“[S]tanding in federal court is a question of federal law,

not state law.”). And if Rule 23 allows Ms. LaSpina to represent the absent

class members and assert their claims against the union defendants, then any

state-law restrictions on Ms. LaSpina’s “standing” must give way. See Shady

Grove Orthopedic Associates, P.A. v. Allstate Insurance Co., 559 U.S. 393 (2010).

    Finally, Ms. LaSpina has individual standing to seek injunctive relief

against the SEIU Pennsylvania State Council (“the Council”). She has al-

leged that the Council “coordinates and unifies the collective political, admin-

istrative, and communication structures of all SEIU locals and districts

throughout Pennsylvania.” Second Amended Complaint (ECF No. 66) at ¶ 4.

This statement comes directly from the Council’s website, and the Court

must assume the truth of that statement at this stage of the litigation. See

Leatherman, 507 U.S. at 164; see also http://seiupa.org/about/ (“SEIU Penn-

sylvania State Council works to coordinate and unify the collective political,


4. See ECF No. 47 at 15; ECF No. 54 at 19–20; ECF No. 55 at 20; ECF No.
   60 at 15.


plaintiff’s response to motions to dismiss                            Page 6 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 7 of 10




administrative and communications structure of all SEIU locals and districts

throughout Pennsylvania.”). Because the Council coordinates and supervises

the behavior of its locals, including Local 668, Ms. LaSpina may seek injunc-

tive relief against the Council to ensure that Local 668 stops tapping her
paycheck and honors her instructions to halt the payroll deduction of mem-

bership dues. Ms. LaSpina has suffered injury from the Council’s failure to

ensure that its locals promptly accept and implement the resignations of un-
willing union members. And that injury will be redressed by an injunction di-

recting the Council to instruct its locals to immediately honor an employee’s

resignation from membership and to promptly halt payroll deductions upon

resignation.

    Ms. LaSpina also has individual standing to sue the Council for a refund

of money that was unconstitutionally taken from Ms. LaSpina and transferred

to the Council. See Second Amended Complaint (ECF No. 66) at ¶ 32 (“SEIU

Pennsylvania is liable to return any money that was unconstitutionally seized

from Ms. LaSpina or her fellow class members and transferred to SEIU Penn-

sylvania.”). The Council does not deny that Local 668 transferred a portion

of its membership dues to the Council—and if the Council wanted to deny

this it would be something to raise on summary judgment after evidence has

been produced. Ms. LaSpina does not need to prove her case in the complaint,

and she does not need to recite detailed factual allegations of the defendants’

behavior. She needs only to put the Council on notice of what this case is




plaintiff’s response to motions to dismiss                           Page 7 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 8 of 10




about. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (“A com-

plaint . . . must simply give the defendant fair notice of what the plaintiff’s

claim is and the grounds upon which it rests.” (citation and internal quotation

marks omitted)). If the Council has evidence showing that it is powerless to
influence the behavior of Local 668, or that it received no money from Local

668 while it was operating agency shops in violation of the Constitution, then

it can produce that evidence and move for summary judgment. See id. at 512
(“This simplified notice pleading standard relies on liberal discovery rules and

summary judgment motions to define disputed facts and issues and to dispose

of unmeritorious claims.”). It has no grounds for seeking dismissal of Ms.

LaSpina’s claims at this stage of the litigation.

    Finally, if the Council believes that more detailed factual allegations are

needed to enable it to prepare its defense, then the proper remedy is to move

for a more definite statement rather than dismissal. See Swierkiewicz, 534 U.S.

at 514 (“If a pleading fails to specify the allegations in a manner that provides

sufficient notice, a defendant can move for a more definite statement under

Rule 12(e) before responding.”). But there should not be any need for a more

definite statement. The Council knows what this case is about, and whether

Ms. LaSpina can secure relief from the Council will turn on whether the Coun-

cil can control or influence the actions of Local 668 and whether the Council

received portions of membership dues that were unconstitutionally collected

from Ms. LaSpina and her fellow class members. These are factual questions

that cannot be resolved on a motion to dismiss.


plaintiff’s response to motions to dismiss                            Page 8 of 10
    Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 9 of 10



                               CONCLUSION
    The motions to dismiss filed by the SEIU Pennsylvania State Council,

SEIU Healthcare PA, SEIU Local 32BJ, and the Pennsylvania Joint Board of
Workers United should be denied.

                                         Respectfully submitted.

                                          /s/ Jonathan F. Mitchell
 Talcott J. Franklin*                    Jonathan F. Mitchell*
 Shannon W. Conway*                      PA Bar No. 91505
 Talcott Franklin P.C.                   Mitchell Law PLLC
 1920 McKinney Avenue, 7th Floor         106 East Sixth Street, Suite 900
 Dallas, Texas 75201                     Austin, Texas 78701
 (214) 642-9191                          (512) 686-3940 (phone)
 (214) 709-6180                          (512) 686-3941 (fax)
 tal@talcottfranklin.com                 jonathan@mitchell.law
 sconway@talcottfranklin.com

 Edmond R. Shinn                         Walter S. Zimolong III*
 PA Bar No. 312306                       PA Bar No. 89151
 Law Offices of Edmond R. Shinn          Zimolong, LLC
 7032 Lafayette Avenue                   P.O. Box 552
 Fort Washington, PA 19034               Villanova, PA 19085
 (610) 308-6544 (phone)                  (215) 665-0842
 (888) 237-8686 (fax)                    wally@zimolonglaw.com
 eshinn@erslawfirm.com

 * admitted pro hac vice
                                         Counsel for Plaintiff
 Dated: October 18, 2018                 and the Proposed Classes




plaintiff’s response to motions to dismiss                           Page 9 of 10
   Case 3:18-cv-02018-MEM Document 74 Filed 02/11/19 Page 10 of 10



                     CERTIFICATE OF SERVICE
    I certify that on February 11, 2019, I served this document through

CM/ECF upon:

 Scott A. Kronland                       Bruce M. Ludwig
 P. Casey Pitts                          Lauren M. Hoye
 Altshuler Berzon LLP                    Willig, Williams & Davidson
 177 Post Street, Suite 300              1845 Walnut Street, 24th Floor
 San Francisco, California 94108         Philadelphia, Pennsylvania 19103
 (415) 421-7151                          (215) 656-3600
 skronland@altber.com                    bludwig@wwdlaw.com
 cpitts@altber.com                       lhoye@wwdlaw.com

 Martin W. Milz                          Counsel for SEIU Healthcare PA
 Samuel L. Spear
 Spear Wilderman, P.C.                   Katchen Locke
 230 South Broad Street, 14th Floor      Associate General Counsel
 Philadelphia, Pennsylvania 19102        SEIU Local 32BJ
 (215) 732-0101                          25 West 18th Street
 mmilz@spearwilderman.com                New York, New York 10011
 sspear@spearwilderman.com               (212) 539-2941
                                         klocke@seiu32bj.org
 Counsel for Defendants SEIU
 Pennsylvania State Council and          Counsel for Defendant SEIU Local
 Pennsylvania Joint Board of Workers     32BJ
 United



                                         /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiff
                                         and the Proposed Classes




plaintiff’s response to motions to dismiss                         Page 10 of 10
